MEMORANDUM OPINION

No. 04-08-00899-CR

IN RE Daryl WELLS
Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Karen Angelini, Justice
		Phylis J. Speedlin, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:   December 23, 2008

PETITION FOR WRIT OF MANDAMUS DENIED
	Daryl Wells filed a pro se petition for a writ of mandamus on December 11, 2008. Wells was
sentenced August 28, 2008, and filed a notice of appeal on August 29, 2008. The trial court
appointed the Bexar County Public Defender's Office to represent Wells on appeal.  In this pro se
petition, Wells seeks to compel the trial court to "rule on court reporter's record and trial transcripts
motions."  We conclude Wells' appointed counsel is also counsel for an original proceeding on the
issue presented. Wells is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481,
498 (Tex. Crim. App. 1995); Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.-Houston [1st Dist.]
1994, orig. proceeding). Accordingly, the pro se petition for a writ of mandamus is denied. See Tex.
R. App. P. 52.8(a).
	The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,
the trial court judge, and the trial court clerk.

								PER CURIAM
Do not publish 
1.  This proceeding arises out of Cause No. 2007-CR-2049, styled The State of Texas v. Darryl B. Wells, in the
379th Judicial District Court, Bexar County, Texas, the Honorable Bert Richardson presiding.